Bkevard, J.
The replication admits the fact pleaded in bar. The question is, whether an infant can. bind himself by note of hand, and whether the consideration in this case was necessaries. Infants are much favored in law. Generally, all contracts made with, an infant are voidable at the election of the infant. It is an exception to this rule, if the infant ■ biúds himself for necessary meat, drink, apparel, physic, schooling, &c, suitable to his fortune and rank in life. The articles furnished ought to appear to have been necessary for him, and the prices ought to appear reasonable. The exceptions to this general doctrine are only where an infant may be benefited, and cannot be prejudiced. In the present case the instructions given to the defendant may, or.may not, have been ♦beneficial to him; but certainly they were not necessary to his support or advancement in life. They may not have been adapted to his capacity or genius. But, independent of this, the action is founded on a negotiable paper. This is a void contract, and not merely voidable, although it may have been given for necessaries. Chitty on Bills, 20. 1 Campb. 552. An account stated by an infant has been held invalid. 1 D. and E. 40, 42. If the note were to be considered valid, prima facie, as a negotiable note, the consideration could not be inquired into, if it were to go into the hands of a bona fide holder, and the infant would be precluded from disputing the consideration. 10 Johns. 33.
Per curiam, unanimously. New trial refused.